DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joo et al. (US 2017/0372189 A1).
As to claims 1, 10 and 19, Joo discloses a method/readable medium/vehicle comprising: a plurality of sensors (Fig. 3-6, Sensors 102A-C) for detecting information about a characteristic of at least one of the vehicle's operation, the vehicle's location, and an operator of the vehicle; a controller (Fig. 4-5, Vehicle Processor Circuit) coupled to the plurality of sensors and configured to receive and analyze the information using a generalized additive model (para. 0064) to assess a driving condition (para. 0030-0036) ; and one or more environmental controls coupled to the controller, the controller further configured to adjust an environmental setting of the vehicle based upon the assessed driving condition (para. 0042, 0080).
As to claims 2 and 11, Joo further discloses wherein information about a characteristic of the vehicle's operation includes one or more of speed, braking, and steering (para. 0036, 0055).
As to claims 3 and 12, Joo further discloses wherein information about a characteristic of the operator of the vehicle includes biological information from a sensor (para. 0039).
As to claims 4 and 13, Joo further discloses wherein the biological information includes one or more of heart rate, temperature, respiration rate, and blood pressure (para. 0039).
As to claims 5 and 14, Joo further discloses wherein the controller is further configured to receive and process image information from a camera (para. 0055).
As to claims 6 and 15, Joo further discloses wherein the controller is further configured to process the image information to determine the characteristic of the operator (para. 0055).
As to claims 7 and 16, Joo further discloses wherein the information about a characteristic of the operator includes one or more of heart rate, temperature, respiration rate, look direction, blink rate, and blood pressure. (para. 0039)
As to claims 8, 17 and 20, Joo further discloses wherein assessing a driving condition includes assessing at least one of a driving style of the operator, vigilance of the operator, and an emotional state of the operator (para. 0030-0031).
As to claims 9 and 18, Joo further discloses wherein the environmental setting includes one or more of an audio volume, an audio content, an audio perception, a temperature setting, a lighting brightness, a lighting color temperature, an air conditioning setting, and a humidity control (para. 0042, 0080).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661